                                  UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF PENNSYLVANIA
KARL SCHUBERT,                                                           :
                      Petitioner                                         :
                                                                                       CIVIL ACTION NO. 3:16-2198
           v.                                                            :
                                                                                          (Judge Mannion)
SUPT. BARRY SMITH, et al.,                                               :
                      Respondents                                        :

                                                                  ORDER

             For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

           1.         The Report and Recommendation of Judge Carlson,

                      (Doc. 11), is ADOPTED.

           2.         Petitioner Schubert’s petition for writ of habeas

                      corpus, (Doc. 1), is CONDITIONALLY GRANTED.

           3.         Schubert’s Cumberland County conviction and April

                      28, 2014 sentence are VACATED.

            4.        The Commonwealth is directed to release Schubert

                      from custody unless he is retried in Cumberland

                      County Court within 120 days from the date of this

                      Order.

           5.         The Clerk of Court shall CLOSE this case.



                                                                           s/ Malachy E. Mannion
                                                                           MALACHY E. MANNION
                                                                           United States District Judge
Dated: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-2198-01-Order.wpd
